Case 3:20-cv-00341-MMH-PDB Document 28 Filed 03/08/21 Page 1 of 3 PageID 409




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   JANE G. CHARLES,

               Plaintiff,

   v.                                              Case No. 3:20-cv-341-J-34PDB

   UNDERHILL STAFFING HEALTH
   SERVICE,

               Defendant.


                                      ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 25; Report) entered by the Honorable Patricia D. Barksdale, United

   States Magistrate Judge, on January 28, 2021. In the Report, Judge Barksdale

   recommends that Defendant’s Motion to Dismiss, or in the Alternative, for a

   More Definite Statement (Dkt. No. 13) be granted; Plaintiff’s motion to strike be

   denied; the case be dismissed with prejudice; and the case be closed. See Report

   at 51-52. Plaintiff filed objections to the Report. See Plaintiff Jane G. Charles’

   Objection to Report and Recommendation (Dkt. No. 26; Objections). She also

   filed a document titled Motion Opposing Report and Recommendation and

   Exhibits to be Considered (Dkt. No. 27; Supplemental Objections), which the

   Court construes as supplemental objections.
Case 3:20-cv-00341-MMH-PDB Document 28 Filed 03/08/21 Page 2 of 3 PageID 410




         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

   court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

   37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

   29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon review of the Objections and the Supplemental Objections, it is

   apparent that Plaintiff continues to disagree with the Magistrate Judge’s

   analysis and recommended conclusion.          However, she fails to identify any

   factual or legal error presented in the Report. As such, the Objections and

   Supplemental Objections are due to be overruled.

         Having independently reviewed the file and for the reasons stated in the

   Magistrate Judge’s Report, the Court will accept and adopt the legal and factual

   conclusions recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. Plaintiff Jane G. Charles’ Objection to Report and Recommendation

            (Dkt. No. 26) and Motion Opposing Report and Recommendation and

            Exhibits to be Considered (Dkt. No. 27) are OVERRULED.


                                             2
Case 3:20-cv-00341-MMH-PDB Document 28 Filed 03/08/21 Page 3 of 3 PageID 411




           2. The Report and Recommendation (Dkt. No. 25) is ADOPTED as the

              opinion of the Court.

           3. Defendant’s Motion to Dismiss, or in the Alternative, for a More

              Definite Statement (Dkt. No. 13) is GRANTED.

           4. Plaintiff’s motion to strike the motion to dismiss contained within her

              response (Dkt. No. 18) is DENIED.

           5. This case is DISMISSED with prejudice.

           6. The Clerk of the Court is directed to terminate any pending motions

              and close the file.

           DONE AND ORDERED at Jacksonville, Florida, this 8th day of March,

   2021.




   ja

   Copies to:

   Counsel of Record

   Jane G. Charles
   7147 Old Kings Road S.
   Apt. K-81
   Jacksonville, FL 32217


                                            3
